Case 3:19-cr-30027-MGM Document17-2 Filed 08/08/19 Page 1 of 12

August 5, 2029

To the Honorable Court,

| have been blessed to be on this earth for the last 83 years. In my time | have endured personal illness,
financial hardships, and the loss of many loved ones. Through all of life’s changes and challenges | have
been supported by my children, they are my rock. Over the last 5 years my health has declined, and the
burden of my care has relied heavily on my youngest son Anthony, Daily he makes sure | take all my
prescribed medication at the right time. He takes me to all my doctor appointments and any test the
doctor has scheduled for me. He asks question to the doctors and reports all information back to his
siblings. He is my primary care giver, | rely on him to do my grocery shopping, pay my bills and pick up
my medications, he also helps with laundry and other household chores. When an emergency comes up
Anthony is the one that takes care of it.

Awhile back | fell at home and Anthony is the one who picked me up and calied the ambulance. When it
is hot out and I’m freezing, my son will put the heat on to make me more comfortable. In the middie of
the night when my leg cramps kick in and | am yelling in pain, Anthony gets up and put the ice pack on

my leg until the cramp goes away. He never complains about taking care of me or makes me feel like |
am a burden. He enjoys taking me to lunch and the hair dressers, he waits patiently until! am done. My
son has been detained since July 2, 2019 and during that time my physical condition has declined. | have
early dementia and sometimes forget to take my medication or over take it. Since his absence my blood
pressure has been out of control and | have had a sever UTI as a result of forgetting to take the
prescribed maintenance medication for prevention. | have become more confused and hate being

home alone without him. | know my mental and physical health is in jeopardy without having Anthony
home,

Sincerely,

KL Let tan her

Kathleen Faucher

€€0/€00'd O90# CE-LZ:60 6107/90/80 G009P0E:O.1 SoIpedoyyo puejbuz MeN: WOH
Case 3:19-cr-30027-MGM Document 17-2 Filed 08/08/19 Page 2 of 12

Auyust 2, 2019

To the Honorable Court,

Tam Josie Sciballi, I live at 15 Pinecrest Drive in Sorinafiald with my mother and brother Anthony Scibelli.
On July 2, 2019 he was detained, since that time it has become clear to me the impact, he has on all our
lives, I am employed fulltime in a busy orthopedic office and much of the responsibilities at home are
taken care of by Anthony. He takes care or coordinating all the lawn maintenance and snow removal, I
have no idea who the vendors are only that it gets done, If I get a flat tire, I call Anthony, if I need
directions, I call Anthony, if I need service on my car, he handles it. He is my go-to person for just about
everything. If we have a power outage, he is the one that is prepared with an alternative light source for
us to navigate through the house. I have had a difficult time these last several weeks since he’s been
gone. I have had to located physician numbers, utility account numbers, and manage other household
duties that I normally took for granted. I have also had to visit my primary care physician for stress
management and high blood pressure. For this new condition my PCP has prescribed a high blood
pressure medication.

In addition to facilitating on my behalf he also takes care of all our mother’s day to day needs. She
keeps him very busy with doctor appointments and other personal care items. He has helped her pick
out everything from new glasses to pajamas. He has organized all her medications and makes sure she
takes them as directed, this is not an easy task as the dose and frequency change often. Her health has
declined over the last month due to Anthony's absence, I had no idea of the scope of his responsibilities
until now.

I have witnessed my brother's generosity from a young age, he has donated to the food pantry and
sponsored several holiday dinners for those that would be alone or didn’t have the funds to get all the
holiday fixings. He is always willing to help others with a ride, food or simply an ear to listen to their
Stories. Everyone who meets him is touched by his humor and good will. Anthony would help anyone in
need and expect nothing in return.

Sincerely,

celts Sele.

€C€0/ZO00'd 090# L¥:9Z:60 6107/90/80 6O09P0E:O1 Solpedoyyg pue|buq Men: WOH
FROM:New Engand Osbegedics HO 3?4RREARS/ BU CUIIATEDZ DHORAEAOBMR19 Page 3 of 12

To the Honorable Court,

Il-have known Anthony Scibelll for 30 plus years. | do not drive; therefore, no
matter what it is that | need, whether it be a ride to a doctor/dentist
appointment, ride to work, if | need him to pick up groceries for me, dry
cleaning etc., | can honestly say one way or another he would make time for
me. If he couldn't, he would send someone in his place to make sure I was
all set.

Next...onto my elderly mother. My mother took ill a few years back and
Anthony took her to all of her doctor appointments and would call me with
any questions, concerns and updates from each appointment. He was
responsible to drop and pick up my mother from dialysis three days a week.
He treated her with kindness and dignity each and every time he was with
her. He was also my backup, If | was unavailable to distribute my mothers’
daily medications.

For some time, she was ina nursing home and his frequent visits would
always bring her joy. Whether he brought her a meal, a treat, a story or just a
few laughs, nothing made her smile like Anthony!! He never had any issues
with questioning the staff at the nursing home or a doctor/nurse on her
behalf, as well as mine. We often visited her together. We would stay for
hours chatting, sometimes twice a day. She would always say that she never
wanted to find out what her life would be like without him. She loved him
like a son.

Ii have also witnessed his kindness, care and compassion with others,
whether it be a family member or friend. He would do anything for anyone.
He is always eager to assist others because that is the kind of individual that
he is.

In closing, there are no words to express my gratitude for all that he does for
me and for the wonderful care he gave to my mother.

sypcerely,

 
FROM:New Engtand Orehaepdiesstsey a qnene/ SCOOT PDO BAGEG8/19 Page 4 of 12

To The Honorable Court,

Anthony Scibelli and | have known each other for almost twenty
years. We met through a mutual friend.

| have three children who have come to love him. Uncle
Anthony, as they call him always makes them laugh and loves
to tease them. He has taken my children to many events etc.
and | completely trust him with my children. During my cancer
bout, he assisted me in so many ways especially with the care
of my children. He never questioned what | needed him to do,
whether it be for me or my family at any capacity. He has a
special way about him and | can not say enough about his
thoughtfulness, his compassion and his desire to always make
my children smile and feel loved!

Trango

ow dither.

Lena has
FROM:New Eng @eb@rbra@tiesIOODAGVIES VB / HGGUiIA 6 Frb 1:71 240 FAIBG08 8908/19 Page 5 of 12

To the honorable court:

Anthony Scibelli has been a customer of mine for over 20 years. As a
kid, he would come in with his family at least once or twice a week.
Once he obtained his drivers license, he would bring his mother into
the deli that I worked at. We came to know each other just from his
frequent visits. So many of my customers would often comment on
how nice it was to see a mother and son shopping together, something
that you don’t see very often, especially when they’re in their teens.

Years passed and after leaving my deli position, Anthony would often
patronize my restaurant. He would always make it a point to say hello
and ask how everything was going. As time went on, with the
restaurant behind me, he now comes into the market with his mother,
where I am currently a manager.

Today, many people come and go in your life, but I feel I’ve come to
really know Anthony over the years. He has always been a polite,
considerate and respectable individual, whom | have come to admire,
especially when I see the way he takes care of his mother.

Sincerely,

Sar v NM

Daniel T. King
FROM: New Eng @gS@rBrae-tipsIOOMPAANGS NB / DdedtA GHO4:772#0 FAIBANSI08/19 Page 6 of 12

on wll drives Ae ry turn, dw hike
FROM:New Engeagerth qin gipsago mn qaesiye/ PIS eat A AAPI #50 FIBAQ9S 958/19 Page 7 of 12

TO WHOM IT May CONCERN,
lam writing this letter on behalf of Anthony Scibelli.

| met Anthony about 33 years ago, he has been a very good friend of mine
ever since. | have known Anthony to be a good family man and all-around
great person. Anthony has taken care of his elderly mother for many
years. Quite honestly, | don’t know what she would do without him.
Anthony also takes care of a child with disabilities named Charlie. | have
witnessed Anthony with his mother and Charlie and all | can say is that it
takes a mighty kind and caring person to handle both. | personally don’t
know if | could do what he does on a daily basis. Anthony is a caring person
and would go out of his way to help a friend, family member, and even a
stranger. Anthony and | have spent plenty of time together through the
years and i’ve never seen him angry or violent. He has come to both of
my children’s birthdays, graduations, etc. My family adores him. | can say
with all my heart that he deserves a chance to be with his mother and
family again.

Thank you for your time,
Gina Messenger

Kink revunger
FROM:New Eng eas rthqmpdies36oscAqaess / Pd eOth OA0872240 FBAUWSIN8/19 Page 8 of 12

August 5, 2019
To the Honorable Court,

| am the proud father of a 21-year-old son with mitochondrial disease. This is a rare disease that is
neuromuscular and includes poor growth, developmental delays and muscle weakness. My son Charlie
will never drive, play sports or have the physical ability to do what other kids his age do. Over the years
it has been difficult to find a care giver for Charlie that will accept all that is required to take care of him.
My wife has the same disease and about three years ago she needed an emergency ride to a doctor's
appointment while | was out of town. Her childhood friend Josie Scibelli said her brother would be
more than happy to take her. It was shortly after that appointment when Charlie and Anthony’s
friendship began. | have worked with a lot of care givers and none have treated my son with the dignity
and respect that Anthony has. My son laughs and sings when he is with Anthony, he enjoys going to
Junch or sporting event with Anthony. At least once a week Charlie and Anthony watch a movie and eat
popcorn at Anthony’s house. Anthony has picked up Charlie after school and kept him engaged until |
got home from work. If Charlie was feeling lonely, he would ask to spend time with Anthony. If my son
doesn’t get to spend time with Anthony, he gets very sad. } have offered to pay Anthony for the time he
spends with my son, but Anthony has refused he simply says buy us lunch one day somewhere good! |
was looking for a care giver for my son and instead | found a friend for both of us.

Charlies needs are extensive, and Anthony has never neglected any task related to his personal care. |
know when my son is with Anthony, he is well taken care of and safe. Charlie enjoys the time he spends
with Anthony because Anthony treats him like the adult, he is without focusing on his handicap. Charlie
is a warm and laving young man, he shows his love by giving you a big hug, some folks may not like that,
but Anthony has always embraced him back. This has been a difficult 5 weeks for Charlie he misses
Anthony and asks about him every day. For now, | have set up a weekly call for Charlie to speak to
Anthony while he is detained, if you ask me that is generous of Anthony given the situation. Hopefully
Charlie wilt be able to see him soon.

Sincerely,

ZA.

William Harbe
FROM:New Englaag arth arp dipsa Suan qn esine/ Pd ett GAP 17220 FIBAWI48/19 Page 9 of 12

Kathleen Boardway
281 Regency Park Drive
Agawam, MA 01001

August 6, 2019

Re: Anthony Scibelll
To Whom It May Coneern:

My name is Kathleen Boardway and | am writing to vouch for the character of my friend, Anthony
Scibelli (“Anthony”). [have known Anthony for approximately 40 years. | have been best friends with
Anthony’s sister, Josie Scibelli, for that period of time.

Anthony is the type of person who would do just about anything for anyone. For example, | have always
been amazed at how attentive he Is fo his family’s needs, Whether it be taking his mother to her doctor
appointments, babysitting his nephews, etc. It did not matter what was asked of him, Anthony would
always be there.to offer his assistance with a smile. | believe his true calllng Is to help others. Anthony
waé like a little brother to me. | was very Ill at one point In miy life and heeded surgery. Anthony came
to the hospital to visit me and during the visit, | became ill and Anthony jumped right in wiping down my
face, calming me down and just made me feel better. | am a single woman and Anthony has been there
to hélp me when my car has béen stranded of if anything needed fixing in my.condominium. Also, | was
going through a difficult time In tny life and Anthony would call me with his silly Jokes, funny stories just
to make me laugh. That is huge to me.

| believe that Anthony isa person of good moral character and | feel honored to call him my friend.

| can confirrn that In all the time I have known Anthony, he has been a reliable, trustworthy and decent
person and I:stand by that.

Since ly,

    

23687472.v1
FROM: New Engtend Og hpgadtics FO 2PIAEMPS DOQA RR ASS #G7dW00B/0H719 Page 10 of 12

ra

August 1, 2019

To the Honorable Court,

| am writing this letter on behalf of my 90-year-old mother and me. Anthony Scibelli is my first cousin
and my mother’s nephew. | moved home for South Caroline several years ago to take care of my mother
as her health started to deteriorate. My son and daughter in law are expecting their first child in
September and | am very excited to become a grandmother. They have asked me to come to Boston
and help with daycare 3 days a week. This presented a challenge as | give my mother two insulin shots a
day for her diabetes and bring her to several doctor appointments. While exploring options to have
someone step in my mother became very stressed. She didn’t trust anyone to come into the house and
administer the injections or drive her to her appointments. | want to be with my new grandbaby but
certainly could not abandon my mother. At my mother's 90" birthday dinner my cousin Anthony
volunteered to help with transportation to doctor appointments and offered to give my mother her shots.
My mother was thrilled to have her nephew step in while.! stayed in Bastan for 3.days af the week.

Anthony has always been very caring toward the sick and has a special calling when to comes taking
care of the less fortunate or sick. His absence in our family has caused a void that cannot be replaced.
We all depend on him and appreciate the aid he selflessly provides. | have also seen the toll this has
taken on my auntie Kathy as Anthony takes care of all is mother’s needs.

Sincerely,

SKaura. insite

C.~ Laura Tisdell

&
FROM:New Engtad Og hppadicg G0 294OMS DOAMRIRIZAD HOTAEDOBIOWI19 Page 11 of 12

August 6, 2019
To the Honorable Court,

| have known Anthony Scibelli all his life, he is my younger brother. Out of all my sibling Anthony is the
one | turn to most often. He is always willing to lend a hand to help his family and others in any way
possible. His good will is limitless, he has given food to the homeless, cooked for those with no place to
go on Thanksgiving and Easter and is constantly donating clothes to those in need. He is usually bringing
someone to a dactor’s appointment or the grocery store, he enjoys helping people. His gift is caring for
others, over the years he has helped several people with chronic illness by getting them to their
appointments or staying with them while they recover. | am amazed at how attentive he is to the sick.

Over the last 5 years Anthony has managed all our mother’s health care needs, especially prescription
refills, appointments, and meals. She is having a very difficult time without him over the last 30 plus
days. We are all having a difficult time, we had no idea of all the support he provided to the family until
he was no longer here to deliver that support. | don’t know how many times | have said oh let me see if
Anthony can do that or don’t worry Anthony will bring you.

Anthony has a strong sense of family and community, there is nat a day that goes by without him
helping someone out in the family or community. He brings comfort to everyone through laughter and
positive energy. Anthony’s good deeds have reduced stress and hardship in all our lives.

Sincerely,
_ - | A
Sane: Wymyck-

*

Diane Wytrych
FROM:New Engtend Oshpgedics OF 74 POMS BO AM RTECS HOHE POB/OHI19 Page 12 of 12

August 5, 2019

Dear Honorable Court,

| am writing to you in regard to Anthony Scibelli. | have known Anthony since he
was a young boy at the age of six. He is like a brother to me as { am like a big
sister to him. | have been friends with the Scibelli family for over fifty years.

Anthony truly is a respectable person and has always been. He is always there
to help anyone out and would give you the shirt off his back if he had to. He is
definitely a kind-hearted soul. Anthony had a close relationship with my mom.
He loved her so much that he was always available to help with my mom when |
needed him or he would just come sit and visit with her. She adored him even
more because she loved making homemade pizza for him on Friday nights or
whenever he called her she would have one ready for him. Being the type of guy
that he is, Anthony developed a special bond with my nephews when they were
little. He made them laugh, helped them, and encouraged them to grow up into
fine young gentlemen. My own daughters, ages eighteen and twenty have a
great relationship with him as well. Anthony lives in close proximity to me and
has always availed himself when | have needed help with anything.

in closing, | hope this gives you some insight as to the kind of person that
Anthony truly is.

Sincerely yours, Ob ~

Pa rizia O Poli iti

  
  
